 



Exhibit 10.2
GMP Amendment Number 15
     This Separate GMP Amendment is executed this 25th day of June, 2007, by
Gaylord National, LLC (“Owner”) and Perini Tompkins Joint Venture (“Construction
Manager”) pursuant to the Agreement dated May 9, 2005 (“Agreement”) executed by
the parties for the performance by the Construction Manager of certain
construction work and construction management services for the Gaylord National
Harbor Resort and Convention Center Project as identified therein.

1.   Pursuant to the Agreement, Construction Manager hereby agrees that the
Guaranteed Maximum Price (“GMP”) for the Work to be performed on the Project
(including all Work under this GMP Amendment Number 15 and all Work previously
authorized pursuant to GMP Amendments shall be $677,316,191 and that the GMP is
accounted as follows: (a) the Preconstruction Services equals $350,000, (b) the
Construction Manager’s Lump Sum General Conditions equals $24,459,680, (c) the
Cost of the Work equals $615,767,045, (d) the Construction Manager’s Fee equals
$20,549,963 (e) Contingency equals $15,938,947, (f) the Mock-up Room Cost of
Work equals $250,557.)

      OWNER  
CONSTRUCTION MANAGER
GAYLORD NATIONAL, LLC  
PERINI TOMPKINS JOINT VENTURE
By: Gaylord Hotels, Inc. sole member  
 

                 
 
        By:   /s/ David C. Kloeppel
 
  By:   /s/ Mark Makary
 
              Title:   EVP
 
  Title:   Principal in Charge
 

